Citation Nr: 1520387	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  05-08 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depression, including as secondary to a service-connected disability, to include diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had a period of honorable active duty service from March 1970 to January 1972.  Because the Veteran received an other than honorable discharge for a second period of active service between April and October 1972, the Veteran is barred from receiving VA benefits for any disease or injury incurred during this period of service.  See 38 C.F.R. § 3.12 (2013).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  A Central Office Board hearing was held in April 2006 before the undersigned Veterans Law Judge, and a copy of the hearing transcript has been added to the record.  

In May 2013, the Board denied the claim, and the Veteran subsequently filed a Notice of Appeal with the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim.  The Court issued a January 2014 Order vacating the May 2013 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).  Specifically, the Court vacated and remanded the Board's decision as it determined that the Board failed in its duty to assist the Veteran as it did not obtain a VA medical opinion, consistent with the provisions of 38 U.S.C.A. § 5103A(d)(1), (2) (2013).

In August 2014, the Board remanded the Veteran's claim, consistent with the January 2014 JMR, for further development.  The case has now returned to the Board.

Because the Veteran currently resides within the jurisdiction of the RO in Houston, Texas, that facility retains jurisdiction in this appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board recognizes that the Veteran's claim has been on appeal for quite a long time, and it has been remanded multiple times.  However, although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

As mentioned in the Board's prior remand, in a January 2014 JMR, the parties determined that the Board failed to fulfill its duty to assist as required by 38 U.S.C.A. § 5103A.  Specifically, the parties determined that a December 2003 VA progress note that included an assessment that the Veteran's mood disorder was due to his service-connected diabetes mellitus was sufficient to trigger the Board's duty to obtain a VA examination and medical opinion pursuant to 38 U.S.C.A. § 5103A(d)(1), (2) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Consistent with the January 2014 JMR, in August 2014, the Board remanded the Veteran's claim so that he could be afforded a VA examination to determine whether his current psychological condition was secondary to his service-connected disabilities, to include diabetes mellitus.

Following the Board's remand, the Veteran was afforded a VA examination in September 2014.  After reviewing the Veteran's electronic claims folder, the examiner indicated that the Veteran did not currently have and had never been diagnosed with a mental disorder.  After discussing the Veteran's personal and occupational history, the examiner indicated that the Veteran first received mental health treatment in 2003 when he was diagnosed with PTSD and depression.  The examiner stated that Veteran's symptoms did not currently warrant a diagnosis of a psychiatric disorder "because there are not enough of them to support any one specific diagnosis and because they were not indicated to cause impairment in functioning."  September 2014 VA Examination.  As to whether the Veteran's psychiatric disorder was related to his service-connected diabetes mellitus, the examiner reiterated that the Veteran was not diagnosed with a psychiatric disorder.  With regard to the December 2003 VA progress note highlighted in the Board's previous remand, the examiner opined that the Veteran was not given a firm diagnosis related to his diabetes.  Instead, the examiner determined that most of the Veteran's symptoms were attributable to problems other than his diabetes.

The Board finds that this examination is inadequate for a number of reasons.  Initially, while the examiner stated that the Veteran had never been diagnosed with a mental disorder, the Veteran's VA treatment records clearly indicated otherwise.  For example, August 2005, the Veteran was diagnosed with chronic adjustment disorder with depressed mood.  In January 2006, the Veteran's condition was identified as dysthymia.  More recently, in April 2014, the Veteran's condition was diagnosed as major depressive disorder and, in May 2014, the Veteran's treatment records indicate that he was prescribed bupropion/Wellbutrin for depression.  Thus, it appears that the examination report is based on an inaccurate factual premise and is, therefore, in adequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

In addition, with regard to the Board's question of whether the Veteran's acquired psychiatric disorder was related to his service-connected disabilities, including diabetes mellitus, while the examiner discussed the December 2003 VA progress note, the examiner opined that the majority of the Veteran's symptoms noted were attributed to problems other than diabetes mellitus, and stated that, since the diagnosis of "mood disorder due to diabetes" was the last diagnosis listed in the series, it could indicate that it was considered to be the least likely diagnosis.  See September 2014 VA Examination.  The examiner did not, however, provide a specific answer or opinion to the question asked by the Board.  Instead, the examiner merely stated that the Veteran did not have a currently diagnosed acquired psychiatric disorder.

Finally, despite the Board's instruction that the examiner address whether the Veteran's service-connected disabilities, to include diabetes mellitus, aggravated any acquired psychiatric disorder, the examiner did not do so.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  The Board emphasizes that causation and aggravation are two separate inquiries, and that an opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, 7 Vet. App. at 448. 

The Board finds that the development directed in the last remand was not accomplished.  The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

Thus, the Veteran should be scheduled for a new VA examination by a different VA examiner to determine the nature and etiology of his currently diagnosed acquired psychiatric disorder(s).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (explaining that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file on remand as well.


Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any relevant records of the Veteran's treatment within the appropriate VA Health Care system.

2.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to determine the nature and etiology of his psychiatric disability.  The examiner must interview the Veteran as to the history of his psychiatric condition.  The claims file must be provided to the examiner, to include a copy of this Remand.  The examiner must review the claims file in conjunction with the examination and discuss in the report the relevant contents of the claims file as well as relevant statements by the Veteran.  

The examiner should identify all of the Veteran's acquired psychiatric disorders, other than PTSD.  For example, the VA examiner's attention is drawn to his VA treatment records showing a diagnosis of major depressive disorder in April 2014.  

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that such disorder had onset during or was caused by the Veteran's military service.  

The examiner must further opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed psychiatric disorder was caused by the Veteran's service-connected disabilities, to include diabetes mellitus.  In discussing this, the examiner must discuss whether it is at least as likely as not that the Veteran's service-connected disabilities, to include diabetes mellitus, contributed to any diagnosed psychiatric disorder.  In doing so, the examiner should consider the December 2003 VA progress note in this regard.  

Finally, the examiner must opine as to whether it is at least as likely as not that any currently diagnosed psychiatric disorder was made permanently worse beyond normal progression (aggravated) by the Veteran's service-connected disabilities, to include diabetes mellitus.  In doing so, the examiner should consider the December 2003 VA progress note which stated "mood disorder due to diabetes."

In answering these questions, the examiner must provide a complete rationale for any conclusions reached.  

3.  After the above development is completed, re-adjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




